UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34274 ADGS ADVISORY, INC. (Exact name of Registrant as Specified in its Charter) Delaware 42-1743717 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Units 2611-13A, 26/F 113 Argyle Street, Mongkok Kowloon, Hong Kong, SAR N/A (Address of principal executive offices) (Zip Code) (852) 2374-0002 (Registrant’s Telephone Number, Including Area Code) Not applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). YesoNo x State the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date: Common, $.0001 par value per share; 28,212,805 outstanding as of July 21, 2014. ADGS ADVISORY, INC. TABLE OF CONTENTS Pages PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Default upon Senior Securities. 16 Item 4. Mine Safety Disclosures. 16 Item 5. Other Information. 16 Item 6. Exhibits. 17 SIGNATURES 18 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements ADGS ADVISORY, INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED MAY 31, 2014 (UNAUDITED) 3 ADGS ADVISORY, INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED 31 MAY, 2014 (UNAUDITED) CONTENTS Pages Condensed Consolidated Balance Sheets as of May 31, 2014 (Unaudited) and August 31, 2013 F-1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended May 31, 2014 and 2013 (Unaudited) F-2 Condensed Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended May 31, 2014 and 2013 (Unaudited) F-3 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Nine Months Ended May 31, 2014 (Unaudited) F-4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended May 31, 2014 and 2013 (Unaudited) F-5 Notes to Condensed Consolidated Financial Statements (Unaudited) F-6 - F-32 4 ADGS ADVISORY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (IN US DOLLARS) May 31, August 31, (Unaudited) Assets Current assets Cash $ $ Restricted cash Accounts receivable Advance to a third party Due from a related party - Other receivables and prepaid expenses Total current assets Non-current assets Property and equipment, net Equity-method investment Intangible assets Goodwill - Utility and other deposits Total non-current assets Total assets $ $ Liabilities and stockholders' equity Current liabilities Bank overdraft $ $ Assets held under capital lease Accrued liabilities and other payables Deposit received - Deferred revenue Income tax payable Bank loans – current portion Total current liabilities Non-current liabilities Assets held under capital lease, net of current portion Deferred revenue, net of current portion Bank loans, net of current portion Loan from a related party Total non-current liabilities Total liabilities Commitments and contingencies Stockholders’ equity Preferred stock, $0.0001 par value per share, 2,000,000 authorized, none issued and outstanding - - Common stock, $0.0001 par value per share, 50,000,000 shares authorized, 28,191,305 shares issued and outstanding as of May 31, 2014 and 25,000,000 shares issued and outstanding as of August 31, 2013 Subscription receivable ) - Additional paid in capital ) Retained earnings Accumulated other comprehensive loss ) ) Total ADGS Advisory, Inc. stockholders’ equity Non-controlling interest ) ) Total equity ) Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements (unaudited). F-1 ADGS ADVISORY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (IN US DOLLARS) For the Three Months Ended For the Nine Months Ended May 31, May 31, (A) (A) Revenue $ Direct cost of revenue ) Gross profit General and administrative expenses ) Operating income Other income Interest expenses ) Profit before income taxes Less: Income tax expense ) Net profit before allocation of non-controlling interest $ Net loss attributable to non-controlling interest Net income attributable to common stockholders $ Earnings per share - Basic and diluted $ Weighted average common shares outstanding - Basic and diluted (A) Represents the consolidated statement of operations of Almonds Kisses Limited and subsidiaries (the “Accounting Acquirer”) (See Note 1) See notes to condensed consolidated financial statements (unaudited). F-2 ADGS ADVISORY, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) ( IN US DOLLARS) For the Three Months Ended May 31, For the Nine Months Ended May 31, (A) (A) Net income $ Other comprehensive income/(loss) Foreign currency translation adjustment ) ) Add: Comprehensive loss attributable to non-controlling interests Comprehensive income attributable to ADGS Advisory, Inc. $ (A)Represents the consolidated statement of comprehensive income of Almonds Kisses Limited and subsidiaries (the “Accounting Acquirer”) (See Note 1) See notes to condensed consolidated financial statements (unaudited). F-3 ADGS ADVISORY, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (UNAUDITED) (IN US DOLLARS) Preferred shares with US$0.0001 Par Value Common Stock, with US$0.0001 Par Value Additional paid-in Accumulated Other Non- Number of Number of capital Subscription Comprehensive Retained controlling Total Shares Amount Shares Amount Amount receivable (loss)/income Earnings Interest Equity 　 　 　 　 　 Balance as of August 31, 2013 - - $ $ ) $ - $ ) $ $ ) $ ) Common stock issued - - ) - - - Net profit/(loss) - ) Foreign translation gain/(loss) - (1
